 


113 HR 659 IH: State and Local Law Enforcement Hatch Act Reform Act of 2013
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 659 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2013 
Mr. Latta (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 5, United States Code, to reform the provisions of law commonly referred to as the Hatch Act. 
 
 
1.Short titleThis Act may be cited as the State and Local Law Enforcement Hatch Act Reform Act of 2013.
2.Political activitiesSection 1502 of title 5, United States Code, is amended by adding at the end the following:

(d)Subsection (a)(1) does not prohibit a sheriff from participating in political campaigns for, or endorsing, political candidates running for elective office by—
(1)attending or speaking at political campaign rallies or events;
(2)holding or sponsoring political fundraisers; or
(3)appearing on political advertisements, including print, radio, television, or any other form of advertising..
3.Statute of limitationsSection 1504 of title 5, United States Code, is amended—
(1)by inserting (a) In general.— before When; and
(2)by adding at the end the following:

(b)Statute of limitations for law enforcement officersWith respect to paragraphs (1) and (3) of section 1502(a), the Special Counsel may not present any charges against a law enforcement officer under subsection (a) after the end of the 6-month period beginning on the later of—
(1)the date of the alleged violation of paragraph (1) or (3) of section 1502(a), as the case may be; or
(2)the date of the enactment of the State and Local Law Enforcement Hatch Act Reform Act of 2013..
4.DefinitionsSection 1501 of title 5, United States Code, is amended—
(1)in paragraph (3), by striking and after the semicolon;
(2)in paragraph (4), by striking the period and inserting a semicolon; and
(3)by adding at the end the following:

(5)sheriff means an individual who holds the elected Office of Sheriff, as defined by State constitution or State statute, of a county, town, township, parish, village, or other general purpose political subdivision of a State; and
(6)law enforcement officer means a State or local officer or employee whose duties are primarily the investigation, apprehension, or detention of individuals suspected or convicted of offenses against the criminal laws of a State or local jurisdiction, including an officer or employee engaged in this activity who is transferred to a supervisory or administrative position. . 
 
